 PERVEL CORPORATION497mill at Juncos, Puerto Rico, but excluding analysts, the chief mayor-domo, the assistant engineer, chief of the powerplant or chief elec-trician,mayordomp timekeeper, chief of the sugar warehouse, chiefof materials and supply warehouse and clerks, the sobrestante, chiefof railroad carts maintenance and repair, chief of railroad waymaintenance and repair, the railroad timekeeper, train dispatchers,telephone system supervisor, all professional, administrative, and ex-ecutive personnel, office clerical employees, watchmen, and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]Pervel CorporationandTextile Workers Union of America, AFL-CIO, Petitioner.Case No. 1-RC 1979. November 15,1957DECISION AND DIRECTIONOn July 30, 1957, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection and supervision of the Regional Director of the First Regionamong the employees in the stipulated unit. , Following the election,the parties were -furnished with a tally of ballots which showed thatof 20 votes cast,, 10 were for the Petitioner, 8 were against the Peti-tioner, and 2 were challenged by the Petitioner.No objections to the election or to the conduct of the election werefiled.As the challenges are sufficient in number to affect the resultsof the election, an investigation was made pursuant to Section 102.61of the Board's Rules and Regulations bythe Regional Director, whoon August 21, 1957, issued his report on challenged ballots recom-mending that'the two challenges be overruled.The Petitioner filedtimely exceptions to the report and the Employer filed a reply to theexceptions.The Board i has considered the Regional Director's report, thePetitioner's exceptions thereto, the Employer's reply to the excep-tions, and the entire record in this case and finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.1Pursuantto theprovisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Members Murdock,Rodgers,and Bean.119 NLRB No. 64.476321-58-vol. 119-33 49SDECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer, as stipulated by theparties, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act: All pro-duction and maintenance employees of the Employer at its Norwich,Connecticut, plant, excluding office and plant clerical employees,professional employees, guards, and supervisors as defined in the Act.5.The ballots challenged by the Petitioner were cast by HarrySchauer and Arie Verburg.In his report the Regional Director concluded that Schauer andVerburg are not supervisors as defined in the Act and recommendedthat their ballots be opened and counted.The Employer is engaged in the machine printing of vinyl plasticswhich is carried on in two adjoining and connected buildings.TheRegional Director finds that the Employer's work force of approxi-mately 20 employees is directly supervised by the Employer's VicePresident Pickering with the assistance of one Visick, foreman ofpress operations, and one Gobeil who is in charge of shipping andbanking.Schauer and Verburg, who are on the day shift in separate build-ings, and one Bunning, a night-shift worker whose employee statusis undisputed, are members of five-man press crews and are classifiedas machine printers.Bunning devotes his full time to printing dutiesand, unlike Schauer and Verburg, does not have an assistant printerin his crew.Both Schauer and Verburg do certain manual work.Thus, in addition to his presswork, Schauer does maintenance andrepair work both during and following the regular day shift. Schauerhas been employed by the Employer since 1946, and his hourly rateof $2.85 is attributed to his dual skills and experience.Verburgreceives $2.07 and Bunning $2.17, while the press assistants of Schauerand Bunning are respectively paid $1.93 and $1.76.Verburg, Bun-ning, and Schauer are paid overtime and, with the exception ofSchauer, are required to punch the clock.The Regional Director points out that no evidence was presentedto show that either Schauer or Verburg has authority to hire or fireemployees or to make effective recommendations as to personnelaction.The Regional Director states that certain employees testified thatPickering informed them that Verburg was in charge of the presscrew and two other employees and was- to handle their problems and'ref er those he could not solve to Pickering.These employees alsotold the Regional Director that Verburg asserted he was the f ore-man and that he permitted an employee to leave early and allowed PERVELCORPORATION499'employees to send out for food.'However, the Regional Directoralso points out that the same employees indicated that Verburg doesnot assign work, that each employee knows his own particular job,and that Verburg goes to the office when a pattern is finished andsecures instructions as to ensuing operations.The Petitioner in its exceptions contends that Schauer is not aprinter and spends less than 1 hour daily in getting the printingmachine started.Schauer, according to the Petitioner, spends themajority of his time directing the performance of the four printersin his crew, ordering the machine stopped in the event anything goeswto ig, determining whether employees who complete a particularjob should be required to do another before going home, giving em-ployees permission to take time off, and issuing orders to Bunningbefore Schauer leaves for the day. Similarly, the Petitioner con-tends that Verburg is not a printer, spends approximately 3 hoursa day on the printing machine, and devotes the remainder of histime to checking employees in the same manner as Schauer.We agree with the Regional Director that Schauer and Verburgare not supervisors within the meaning of the Act.The evidenceindicates, as the Regional Director found, that whatever authoritythey possess as to other employees derives from their working skilland experience.'In our opinion, Schauer and Verburg do not re-sponsibly direct other employees.We note in this connection thatthe Petitioner does not contend that Bunning, who works on thenight shift, is a supervisor even though no acknowledged supervisoryofficial is present to direct his activities.Moreover, the record showsthat the Employer's work force of about 20 employees has 3 super-visors whose status is not in question.Two additional supervisorswould result in an unusually high ratio of 1 supervisor to every4 employees.'Accordingly, we find that Schauer and Verburg areemployees within the meaning of the Act.We therefore overrulethe challenges to their ballots, as recommended by the RegionalDirector, and shall direct that they be opened and counted.[The Board directed that the Regional Director for the FirstRegion shall, within ten (10) days from the date of this direction,open and count the ballots of Harry Schauer and Arie Verburg, andserve upon the parties a supplemental tally of ballots.]2 Pickering explained to the Regional Directorthat at a meetingof Verburg's crew hedirected that questionsas to leavingthe plantearly were to be cleared by Pickering orVisick through Verburg whois in charge of the press.3 SeeSouthern Bleachery and PrintWorks,Inc.,115 NLRB 787, 791. Because he con-siders himself bound by the Board's decision inSouthern Bleachery,Member Rodgers con-curs in theunit placement herein.4 SeeAmerican FinishingCompany,86 NLRB 412, 417.